Citation Nr: 0732241	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-29 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a 
bilateral shoulder injury.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for bilateral leg 
numbness.

4.  Entitlement to service connection for a neck disorder 

5.  Entitlement to service connection for a bilateral knee 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1974.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied service connection for 
residuals of a bilateral shoulder injury, residuals of a back 
injury, bilateral leg numbness, a neck disorder, and a 
bilateral knee disorder. 

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in August 2007; the 
hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  The veteran does not have residuals of a bilateral 
shoulder injury etiologically related to active service.  

2.  The veteran does not have residuals of a back injury 
etiologically related to active service.  
 
3.  The veteran does not have bilateral leg numbness 
etiologically related to active service.  
 
4.  The veteran does not have a neck disorder etiologically 
related to active service.  

5.  The veteran does not have a bilateral knee disorder 
etiologically related to active service.  


CONCLUSIONS OF LAW

1.  Residuals of a bilateral shoulder injury were not 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  Residuals of a back injury were not incurred in or 
aggravated by active service, nor may degenerative disc 
disease be presumed to have been so incurred. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

3.  Bilateral leg numbness was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

4.  A neck disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  A bilateral knee disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In November 2004 and January 2005 letters, VA informed the 
veteran of the evidence necessary to substantiate his claims, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the veteran was responsible.  VA also 
asked the veteran to provide any evidence that pertains to 
his claim.  

A July 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision in light 
of the Board's denial this date.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  
Thus, the Board finds that any notice failure is harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, hospital records dated 
from April 1973 to May 1973, VA and private treatment 
records, a VA examination report, and a Board hearing 
transcript have been associated with the claims file.  VA has 
provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran contends that his current disabilities are due to 
a 1973 automobile accident he sustained in service while on 
leave.  A December 1972 enlistment examination does not 
reflect any treatment or diagnoses relating to the shoulders, 
back, neck, legs, or knees on enlistment.  April 1973 
hospital admission records from the Muskogee Regional 
Hospital and service medical records confirm that the veteran 
was in an April 1973 automobile accident.  Clinical treatment 
records show that May 1973 x-ray results were within normal 
limits.  June 1973 notes indicate that the veteran was in an 
automobile accident 6 weeks prior.  He was seen with 
complaints of chest pain in May 1973 and June 1973.  The 
veteran was seen by neurology in June 1973 because he had 
been seen several times on sick call for dizzy spells.  
Following examination, the impression was vasovagal reaction 
with near syncope.  The plan was to provide reassurance and 
to increase his water and salt intake.  A November 1974 
separation examination did not reflect any chronic residuals 
resulting from the veteran's automobile injury.

The veteran submitted April 1973 hospital admission records 
from the Muskogee Regional Hospital.  He was admitted to the 
hospital following an automobile accident with generalized 
abrasions and contusions.  He complained of looseness of 
several of the upper incisors, slight headache, and some 
chest pain.  X-rays of the skull, nose, and chest were 
negative.  He had a normal physical examination.  Examination 
of the neck shows that it was freely movable.  The admitting 
physician stated that he found no evidence of sequelae or 
internal injury.  The veteran was admitted to the hospital 
overnight for observation.  He was found to be sufficiently 
recovered and was discharged the next day with a final 
diagnosis of generalized abrasions and contusions.  

VA and private treatment records show that the veteran has a 
current diagnosis of degenerative disc disease of the lumbar 
spine, status post lumbar laminectomy with fusion.  (See VA 
Medical Records, August 2000 to August 2005; August 2001 VA 
examination, St. John Medical Center Records, April 1997; 
Orthopedic Surgery Centers, March 1996, December 1997; 
Muskogee Rehabilitation and Sports Medicine, September 1997).  
The veteran has been followed for lower back pain since 1995.  
Id.   VA and private treatment records, however, all indicate 
that his current back pain was due to an October 1995 work 
injury, and subsequent back surgeries which were completed in 
1996 and 1997.  Id.   

An August 2000 private treatment record submitted by the 
veteran, signed by Dr. S.K.P., indicates that the veteran was 
tender over the lumbar spine and there was mild muscle spasm, 
but no neurological deficit in the legs.  In an October 2000 
VA report, the veteran complained of bilateral knee pain 
since 1973.  A December 2001 private treatment record 
submitted by the veteran indicates that he was assessed with 
knee pain.  On VA treatment in November 2004, the veteran was 
noted to have left shoulder pain.

The Board finds that service connection is not warranted for 
residuals of a bilateral shoulder injury, residuals of a back 
injury, bilateral leg numbness, a neck disorder, and a 
bilateral knee disorder.  Service medical records and April 
1973 hospital admission records reflect an in-service 
automobile accident.  However, medical records at that time 
did not reflect any injury to the shoulders, back, neck, 
legs, or knees.  The veteran was diagnosed only with 
generalized abrasions and contusions.  X-rays were negative, 
and a November 1974 separation examination did not reflect 
any chronic residuals.  

The medical evidence of record does not reflect a current 
shoulder, neck, bilateral leg, or bilateral knee disability.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  
Although the veteran was assessed with knee pain and left 
shoulder pain, the record does not reflect a diagnosed 
chronic disability relating to such.  The United States Court 
of Appeals for Veterans Claims has held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection may be granted. See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  Further, to 
the extent that the veteran's numbness of the legs is 
secondary to his back disorder, the Board notes that 
secondary service connection is not in order since service 
connection for a back disorder has not been established.  
Further, the record contains no competent medical evidence 
relating any shoulder, neck, bilateral leg, or bilateral knee 
complaints to service, or to an April 1973 automobile 
accident.  

The veteran is not shown to have had a back injury in 
service.  His 1973 automobile accident is not shown by 
medical evidence to have resulted in injury to the back.  The 
earliest treatment for a back disability shown by medical 
evidence of record was in October 1995, the time of a work 
related lifting injury.  Since that time, the veteran has 
been seen for lower back pain, and has been diagnosed with 
degenerative disc disease of the lumbar spine, status post 
lumbar laminectomy with fusion.  Medical evidence of record 
does not relate the veteran's current back disability to 
service, but instead indicates that it is related to the 
October 1995 post-service work injury and subsequent back 
surgeries.  Therefore, the Board finds that service 
connection for residuals of a back injury is not warranted. 

The Board has considered the veteran's own statements in 
support of his claim; however, the veteran does not possess 
the medical training and expertise necessary to render a 
medical opinion as to either the cause or diagnosis of an 
orthopedic disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1991) (holding that a lay witness can provide 
an "eye-witness" account of visible symptoms, but cannot 
offer evidence that requires medical knowledge, such as 
causation or etiology of a disease or injury). See also 38 
C.F.R. § 3.159(a)(2) (2007).  

C.  Conclusion

The veteran does not exhibit a current bilateral shoulder 
injury, a disorder of the bilateral legs manifested by 
numbness, a neck disorder, or bilateral knee disorder; and no 
nexus has been established between any such complaints and 
his military service.  Although the veteran does have a 
current back disability, the record provides no competent 
evidence that the disability was incurred or aggravated in 
service, arthritis did not manifest within a year following 
the veteran's separation from service, and no nexus has been 
established between the veteran's current back disability and 
his military service.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
veteran has residuals of a bilateral shoulder injury, 
residuals of a back injury, bilateral leg numbness, a neck 
disorder, or a bilateral knee disorder etiologically related 
to active service.  The appeal is accordingly denied.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.



ORDER

Service connection for residuals of a bilateral shoulder 
injury is denied.

Service connection for residuals of a back injury is denied.

Service connection for bilateral leg numbness is denied.

Service connection for a neck disorder is denied.

Service connection for a bilateral knee disorder is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


